


                Exhibit 10.(c)

 

CUMMINS INC. DEFERRED COMPENSATION PLAN

 

 

Restated as of January 1, 2008

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I            RESTATEMENT AND PURPOSE

1

 

 

 

Section 1.01

History and Restatement

1

Section 1.02

Application of Restatement

1

Section 1.03

Purpose

1

Section 1.04

Grantor Trust

1

 

 

 

ARTICLE II           DEFINITIONS AND INTERPRETATION

1

 

 

 

Section 2.01

Definitions

1

Section 2.02

Rules of Interpretation

6

 

 

 

ARTICLE III          PARTICIPATION

6

 

 

 

ARTICLE IV          DEFERRAL AND DISTRIBUTION ELECTIONS

6

 

 

 

Section 4.01

Deferral of Compensation

6

Section 4.02

Initial Deferral Election

7

Section 4.03

Annual Deferral Elections

7

Section 4.04

Elections to Defer Longer-Term Performance Plan Payouts

7

Section 4.05

Election of Form and Timing of Payment

7

Section 4.06

Election Changes

7

Section 4.07

Special Transition Period Elections

8

 

 

 

ARTICLE V           PARTICIPANT ACCOUNTS

8

 

 

 

Section 5.01

Establishment of Accounts

8

Section 5.02

Crediting of Deferrals

8

Section 5.03

Crediting of RSP True Up Matching Credits

8

Section 5.04

Investment Options

8

Section 5.05

Crediting of Earnings

8

Section 5.06

Charge for Distributions

9

 

 

 

ARTICLE VI          DISTRIBUTION OF ACCOUNTS

9

 

 

 

Section 6.01

Distribution on Designated Benefit Commencement Date

9

Section 6.02

Distribution Upon Termination of Employment for Reasons other than Retirement

9

Section 6.03

Distribution Upon Death

9

Section 6.04

Distribution on Account of Unforeseeable Emergency

9

Section 6.05

Distribution on Account of Change in Control

10

Section 6.06

Delay in Payment for Specified Employees

10

Section 6.07

Designating a Beneficiary

10

 

 

 

ARTICLE VII        ADMINISTRATION OF PLAN

10

 

 

 

Section 7.01

Powers and Responsibilities of the Administrator

10

 

i

--------------------------------------------------------------------------------


 

Section 7.02

Indemnification

11

Section 7.03

Claims and Claims Review Procedure

11

 

 

 

ARTICLE VIII       AMENDMENT AND TERMINATION

12

 

 

 

ARTICLE IX         MISCELLANEOUS

12

 

 

 

Section 9.01

Obligations of Employer

12

Section 9.02

Employment Rights

12

Section 9.03

Non-Alienation

12

Section 9.04

Tax Withholding

13

Section 9.05

Other Plans

13

Section 9.06

Liability of Affiliated Employers

13

 

ii

--------------------------------------------------------------------------------


 


ARTICLE I
RESTATEMENT AND PURPOSE


 


SECTION 1.01         HISTORY AND RESTATEMENT.  CUMMINS INC. ESTABLISHED THE
CUMMINS ENGINE COMPANY, INC. 1994 DEFERRED COMPENSATION PLAN (“PLAN”), EFFECTIVE
FEBRUARY 1, 1994, AND IT HAS AMENDED AND/OR RESTATED THE PLAN ON SEVERAL
OCCASIONS SINCE THAT TIME.  THE COMPANY MOST RECENTLY RESTATED THE PLAN,
EFFECTIVE JANUARY 1, 2005, TO COMPLY WITH THE REQUIREMENTS OF CODE SECTION 409A
AND THE GUIDANCE THEREUNDER.  BY THIS RESTATEMENT, WHICH IS GENERALLY EFFECTIVE
AS OF JANUARY 1, 2008, THE COMPANY AMENDS THE PLAN TO COMPLY WITH THE
REQUIREMENTS OF THE FINAL REGULATIONS UNDER CODE SECTION 409A AND CHANGES THE
NAME OF THE PLAN TO THE CUMMINS, INC. DEFERRED COMPENSATION PLAN.


 


SECTION 1.02         APPLICATION OF RESTATEMENT.  THIS RESTATEMENT SHALL APPLY,
EFFECTIVE JANUARY 1, 2008, TO ALL AMOUNTS DEFERRED OR VESTED UNDER THE PLAN
AFTER 2004 AND ANY EARNINGS CREDITED WITH RESPECT TO SUCH AMOUNTS.  IT DOES NOT
APPLY TO ANY AMOUNT DEFERRED AND VESTED AS OF DECEMBER 31, 2004, OR ANY EARNINGS
CREDITED UNDER THE PLAN WITH RESPECT TO SUCH AMOUNTS (TOGETHER, “GRANDFATHERED
AMOUNTS”), AND GRANDFATHERED AMOUNTS SHALL CONTINUE TO BE GOVERNED BY THE TERMS
AND CONDITIONS OF THE PLAN WITHOUT REGARD TO THIS RESTATEMENT; PROVIDED,
HOWEVER, THE PERSON OR PERSONS ENTITLED TO RECEIVE ANY REMAINING PORTION OF A
PARTICIPANT’S ACCOUNTS AFTER HIS DEATH SHALL BE DETERMINED PURSUANT TO THIS
RESTATEMENT, PROVIDED THAT THE PARTICIPANT’S DEATH OCCURS AFTER 2004.


 


SECTION 1.03         PURPOSE.  THE PLAN IS INTENDED TO CONSTITUTE AN UNFUNDED
PLAN MAINTAINED BY THE EMPLOYER PRIMARILY FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES
WITHIN THE MEANING OF SECTIONS 201, 301, AND 401 OF ERISA.


 


SECTION 1.04         GRANTOR TRUST.  THE COMPANY HAS ESTABLISHED A GRANTOR TRUST
TO HOLD ASSETS FOR THE PROVISION OF CERTAIN BENEFITS UNDER THE PLAN AS WELL AS
OTHER EMPLOYEE BENEFITS.  ASSETS OF THE TRUST ARE SUBJECT TO THE CLAIMS OF THE
EMPLOYER’S GENERAL CREDITORS, AND NO PARTICIPANT SHALL HAVE ANY INTEREST IN ANY
ASSETS OF THE TRUST OR AN EMPLOYER OTHER THAN AS A GENERAL CREDITOR OF THE
EMPLOYER.


 


ARTICLE II
DEFINITIONS AND INTERPRETATION


 


SECTION 2.01         DEFINITIONS.  WHEN THE FIRST LETTER OF A WORD OR THE WORDS
IN A PHRASE ARE CAPITALIZED HEREIN, THE WORD OR PHRASE SHALL HAVE THE MEANING
SPECIFIED BELOW:


 


(A)           “ACCOUNT” MEANS THE BOOKKEEPING ACCOUNT ESTABLISHED TO REFLECT A
PARTICIPANT’S INTEREST UNDER THE PLAN ATTRIBUTABLE TO AMOUNTS DEFERRED PURSUANT
A SPECIFIC DEFERRAL ELECTION AND RELATED RSP TRUE UP MATCHING CREDITS UNDER
SECTION 5.03.  THE ADMINISTRATOR SHALL MAINTAIN A SEPARATE ACCOUNT WITH RESPECT
TO AMOUNTS DEFERRED PURSUANT TO EACH DEFERRAL ELECTION AND RELATED RSP TRUE UP
MATCHING CREDITS.  WHERE THE CONTEXT SO PERMITS, THE TERM “ACCOUNT” MEANS THE
AMOUNT CREDITED TO SUCH BOOKKEEPING ACCOUNT.

 

--------------------------------------------------------------------------------


 


(B)           “ADMINISTRATOR” MEANS THE COMPANY’S BENEFITS POLICY COMMITTEE OR
SUCH OTHER PERSON THAT THE BOARD DESIGNATES AS ADMINISTRATOR.  TO THE EXTENT
THAT THE ADMINISTRATOR DELEGATES A DUTY OR RESPONSIBILITY TO AN AGENT, THE TERM
“ADMINISTRATOR” SHALL INCLUDE SUCH AGENT.


 


(C)           “AFFILIATED EMPLOYER” MEANS (I) A MEMBER OF A CONTROLLED GROUP OF
CORPORATIONS (AS DEFINED IN CODE SECTION 414(B)) OF WHICH THE COMPANY IS A
MEMBER OR (II) AN UNINCORPORATED TRADE OR BUSINESS UNDER COMMON CONTROL (AS
DEFINED IN CODE SECTION 414(C)) WITH THE COMPANY.


 


(D)           “AFFIRMATION OF DOMESTIC PARTNERSHIP” MEANS AN APPLICABLE FORM FOR
AFFIRMING THE RELATIONSHIP BETWEEN A PARTICIPANT AND HIS DOMESTIC PARTNER.


 


(E)           “ALTERNATE PAYEE” HAS THE MEANING SET OUT IN ERISA
SECTION 206(D)(3)(K).


 


(F)            “APPLICABLE FORM” MEANS A FORM PROVIDED BY THE ADMINISTRATOR FOR
MAKING AN ELECTION OR DESIGNATION UNDER THE PLAN.  TO THE EXTENT PERMITTED BY
THE ADMINISTRATOR, AN APPLICABLE FORM MAY BE PROVIDED AND/OR AN ELECTION OR
DESIGNATION MADE ELECTRONICALLY.


 


(G)           “BENEFICIARY” MEANS THE PERSON OR PERSONS ENTITLED TO RECEIVE A
PARTICIPANT’S REMAINING ACCOUNTS, IF ANY, AFTER HIS DEATH.  A PARTICIPANT’S
BENEFICIARY SHALL BE DETERMINED AS PROVIDED IN SECTION 6.07.


 


(H)           “BENEFIT CLAIM” MEANS A REQUEST OR CLAIM FOR A BENEFIT UNDER THE
PLAN, INCLUDING A CLAIM FOR GREATER BENEFITS THAN HAVE BEEN PAID.


 


(I)            “BENEFIT COMMENCEMENT DATE” MEANS THE DATE AS OF WHICH
DISTRIBUTION OF AN ACCOUNT BEGINS OR IS PAID, IF PAYABLE AS A LUMP SUM.


 


(J)            “BOARD” OR “BOARD OF DIRECTORS” MEANS THE COMPANY’S BOARD OF
DIRECTORS OR, WHERE THE CONTEXT SO PERMITS, ITS DESIGNEE.


 


(K)           “CHANGE OF CONTROL” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING:


 

(1)           THERE SHALL BE CONSUMMATED (A) ANY CONSOLIDATION OR MERGER OF THE
COMPANY IN WHICH THE COMPANY IS NOT THE CONTINUING OR SURVIVING CORPORATION OR
PURSUANT TO WHICH SHARES OF THE COMPANY’S COMMON STOCK WOULD BE CONVERTED IN
WHOLE OR IN PART INTO CASH OR OTHER SECURITIES OR PROPERTY, OTHER THAN A MERGER
OF THE COMPANY IN WHICH THE HOLDERS OF THE COMPANY’S COMMON STOCK IMMEDIATELY
BEFORE THE MERGER HAVE SUBSTANTIALLY THE SAME PROPORTIONATE OWNERSHIP OF COMMON
STOCK OF THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER, OR (B) ANY
SALE, LEASE, EXCHANGE, OR TRANSFER (IN ONE TRANSACTION OR A SERIES OF RELATED
TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR

 

(2)           THE LIQUIDATION OR DISSOLUTION OF THE COMPANY, OR

 

(3)           ANY ‘PERSON’ (AS SUCH TERM IS USED IN SECTIONS 13(D)(3) AND
14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (‘EXCHANGE ACT’)),
OTHER THAN THE COMPANY OR A SUBSIDIARY THEREOF OR ANY EMPLOYEE BENEFIT PLAN
SPONSORED BY THE COMPANY OR A SUBSIDIARY THEREOF OR A CORPORATION OWNED,
DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF

 

2

--------------------------------------------------------------------------------


 

THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF
THE COMPANY, SHALL BECOME THE BENEFICIAL OWNERS (WITHIN THE MEANING OF
RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY REPRESENTING 30%
OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES ORDINARILY (AND APART FROM RIGHTS ACCRUING IN SPECIAL CIRCUMSTANCES)
HAVING THE RIGHT TO VOTE IN THE ELECTION OF DIRECTORS, AS A RESULT OF A TENDER
OR EXCHANGE OFFER, OPEN MARKET PURCHASES, PRIVATELY NEGOTIATED PURCHASES, OR
OTHERWISE, OR

 

(4)           AT ANY TIME DURING A PERIOD OF TWO CONSECUTIVE YEARS, INDIVIDUALS
WHO AT THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD OF DIRECTORS SHALL
CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE
ELECTION OR THE NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS OF EACH
NEW DIRECTOR DURING SUCH TWO-YEAR PERIOD WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS AT THE
BEGINNING OF SUCH TWO-YEAR PERIOD, OR

 

(5)           ANY OTHER EVENT SHALL OCCUR THAT WOULD BE REQUIRED TO BE REPORTED
IN RESPONSE TO ITEM 6(E) (OR ANY SUCCESSOR PROVISION) OF SCHEDULE 14A OR
REGULATION 14A PROMULGATED UNDER THE EXCHANGE ACT.

 

NOTWITHSTANDING THE PRECEDING PROVISIONS, AN EVENT OR SERIES OF EVENTS SHALL NOT
CONSTITUTE A CHANGE OF CONTROL WITH RESPECT TO A PARTICIPANT UNLESS THE EVENT OR
SERIES OF EVENTS QUALIFIES AS A CHANGE IN THE OWNERSHIP OR EFFECTIVE CONTROL OF
THE CORPORATION OR IN THE OWNERSHIP OF A SUBSTANTIAL PORTION OF THE ASSETS OF
THE CORPORATION WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(A)(V).

 


(L)            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME.


 


(M)          “COMPANY” MEANS CUMMINS INC.


 


(N)          “DENIAL” OR “DENIED” MEANS A DENIAL, REDUCTION, TERMINATION, OR
FAILURE TO PROVIDE OR MAKE PAYMENT (IN WHOLE OR IN PART) OF A PLAN BENEFIT.


 


(O)           “DESIGNATED BENEFIT COMMENCEMENT DATE” MEANS, WITH RESPECT TO AN
ACCOUNT, THE DATE ELECTED BY AN ELIGIBLE EMPLOYEE FOR DISTRIBUTION (OR
COMMENCING DISTRIBUTION, IF PAYABLE IN INSTALLMENTS) OF THE ACCOUNT.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 4.06, A PARTICIPANT’S DESIGNATED BENEFIT
COMMENCEMENT DATE MUST BE EITHER (I) A SPECIFIED QUARTERLY DISTRIBUTION DATE
OCCURRING AT LEAST TWO YEARS AFTER THE END OF THE CALENDAR YEAR FOR WHICH THE
DEFERRAL IS MADE OR (II) A SPECIFIED QUARTERLY DISTRIBUTION DATE OCCURRING IN
THE CALENDAR QUARTER AFTER THE PARTICIPANT’S RETIREMENT OR ONE OF THE NEXT
FOLLOWING THREE CALENDAR QUARTERS.


 


(P)           “DESIGNATED FORM” MEANS, WITH RESPECT TO AN ACCOUNT, THE FORM IN
WHICH AN ELIGIBLE EMPLOYEE HAS ELECTED FOR THE ACCOUNT TO BE DISTRIBUTED.  THE
“DESIGNATED FORM” MUST BE EITHER (I) A SINGLE LUMP SUM PAYMENT OR (II) ANNUAL
INSTALLMENTS BEGINNING ON THE DESIGNATED BENEFIT COMMENCEMENT DATE AND
CONTINUING OVER THE NEXT FOLLOWING ANNIVERSARIES OF SUCH DATE FOR A DESIGNATED
NUMBER OF YEARS, NOT TO EXCEED A TOTAL OF 15 ANNUAL INSTALLMENTS.  EACH
INSTALLMENT SHALL CONSIST OF A PORTION OF THE REMAINING ACCOUNT, WHICH SHALL BE
EQUAL TO (I) ONE DIVIDED BY (II) ONE PLUS THE NUMBER OF INSTALLMENTS REMAINING
AFTER THE INSTALLMENT FOR WHICH THE


 


3

--------------------------------------------------------------------------------



 


CALCULATION IS BEING MADE.  IF AN ELIGIBLE EMPLOYEE FAILS TO ELECT THE
DESIGNATED FORM FOR AN ACCOUNT, THE DESIGNATED FORM FOR SUCH ACCOUNT SHALL BE A
SINGLE LUMP SUM PAYMENT.


 


(Q)           “DOMESTIC PARTNER” MEANS A PERSON OF THE SAME OR OPPOSITE SEX
(I) WITH WHOM THE PARTICIPANT HAS A SINGLE, DEDICATED RELATIONSHIP AND HAS
SHARED THE SAME PERMANENT RESIDENCE FOR AT LEAST SIX MONTHS, (II) WHO IS NOT
MARRIED TO ANOTHER PERSON OR PART OF ANOTHER DOMESTIC PARTNER RELATIONSHIP AND
IS AT LEAST AGE 18, (III) WHO, WITH THE PARTICIPANT, IS MUTUALLY RESPONSIBLE FOR
THE OTHER’S WELFARE, (IV) WHO, WITH THE PARTICIPANT, INTENDS FOR THEIR
RELATIONSHIP TO BE PERMANENT, (V) WHO IS NOT SO CLOSELY RELATED TO THE
PARTICIPANT AS TO PRECLUDE MARRIAGE UNDER STATE LAW, AND (VI) FOR WHOM THERE IS
AN AFFIRMATION OF DOMESTIC PARTNERSHIP ON FILE WITH THE ADMINISTRATOR.  IN
DETERMINING WHETHER THE REQUIREMENTS OF CLAUSES (I) THROUGH (V) OF THE PRECEDING
SENTENCE HAVE BEEN SATISFIED, THE ADMINISTRATOR MAY RELY ON THE AFFIRMATION OF
DOMESTIC PARTNER FILED WITH THE ADMINISTRATOR.


 


(R)            “EARNINGS CREDIT” MEANS, WITH RESPECT TO AN ACCOUNT, THE AMOUNT
CREDITED TO THE ACCOUNT PURSUANT TO SECTION 5.05.


 


(S)           “ELIGIBLE EMPLOYEE” MEANS A COMMON-LAW EMPLOYEE OF THE EMPLOYER
WHO (I) IS PAID ON THE EMPLOYER’S UNITED STATES PAYROLL, (II) HAS AN ANNUAL BASE
SALARY PAYABLE BY THE EMPLOYER OF AT LEAST $100,000 OR SUCH GREATER AMOUNT
SPECIFIED BY THE ADMINISTRATOR BEFORE THE CALENDAR YEAR IN WHICH SUCH GREATER
AMOUNT FIRST APPLIES, (III) IS EITHER (A) A CITIZEN OR LEGAL PERMANENT RESIDENT
OF THE UNITED STATES OR (B) HOLDS ONE OF THE FOLLOWING TYPES OF UNITED STATES’
VISAS:  F-1, F-2, H-1B, H-2B, H-3, H-4, L-1, O-1, O-3, OR TN, AND (IV) HAS
RECEIVED WRITTEN NOTICE FROM THE ADMINISTRATOR THAT HE IS ELIGIBLE TO
PARTICIPATE IN THE PLAN.


 


(T)            “EMPLOYER” MEANS THE COMPANY AND ALL OF ITS AFFILIATED EMPLOYERS.


 


(U)           “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME ACT OF 1974, AS
AMENDED FROM TIME TO TIME.


 


(V)           “FUND” MEANS AN INVESTMENT FUND.


 


(W)          “GRANDFATHERED AMOUNT” HAS THE MEANING SPECIFIED IN SECTION 1.02.


 


(X)            “INVESTMENT FUND” MEANS A FUND SELECTED BY THE ADMINISTRATOR
PURSUANT TO SECTION 5.04 TO DETERMINE EARNINGS CREDITS.


 


(Y)           “LONGER-TERM PERFORMANCE PLAN” MEANS THE CUMMINS INC. LONGER-TERM
PERFORMANCE PLAN, THE CUMMINS INC. SENIOR EXECUTIVE LONGER-TERM PERFORMANCE
PLAN, OR THE SUCCESSOR OF EITHER.


 


(Z)            “NON-GRANDFATHERED AMOUNT” MEANS AN AMOUNT DEFERRED UNDER THE
PLAN THAT IS NOT A GRANDFATHERED AMOUNT.


 


(AA)         “PARTICIPANT” MEANS AN ELIGIBLE EMPLOYEE WHO HAS ELECTED TO MAKE
DEFERRALS UNDER THE PLAN ON AN APPLICABLE FORM AND WHOSE ACCOUNTS HAVE NOT BEEN
FULLY DISTRIBUTED.

 

4

--------------------------------------------------------------------------------


 


(BB)         “PLAN” MEANS THE “CUMMINS INC. DEFERRED COMPENSATION PLAN” AS SET
OUT IN THIS DOCUMENT, AS AMENDED FROM TIME TO TIME.


 


(CC)         “QUALIFIED DOMESTIC RELATIONS ORDER” HAS THE MEANING SPECIFIED IN
ERISA SECTION 206(D)(3)(B).


 


(DD)         “QUARTERLY DISTRIBUTION DATE” MEANS MARCH 15, JUNE 15,
SEPTEMBER 15, OR DECEMBER 15.


 


(EE)         “RETIRE” OR “RETIREMENT” REFERS TO TERMINATION OF EMPLOYMENT AFTER
(I) REACHING AGE 55 AND COMPLETING AT LEAST FIVE YEARS OF EMPLOYMENT WITH THE
AFFILIATED EMPLOYERS OR (II) COMPLETING 30 YEARS OF EMPLOYMENT WITH THE
AFFILIATED EMPLOYERS.


 


(FF)           “RSP TRUE UP MATCHING CREDIT” MEANS AN AMOUNT CREDITED TO A
PARTICIPANT’S ACCOUNT PURSUANT TO SECTION 5.03.


 


(GG)         “SPECIFIED EMPLOYEE” MEANS, WITH RESPECT TO THE 12-MONTH PERIOD
BEGINNING ON THE SPECIFIED EMPLOYEE EFFECTIVE DATE, AN INDIVIDUAL WHO,
(I) DURING ANY PART OF THE 12-MONTH PERIOD ENDING ON THE SPECIFIED EMPLOYEE
IDENTIFICATION DATE, IS IN SALARY GRADE 99 OR COMPENSATION CLASS 6, OR (II) IS A
SPECIFIED EMPLOYEE WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(B)(I) AND THE
GUIDANCE THEREUNDER.


 


(HH)         “SPECIFIED EMPLOYEE EFFECTIVE DATE” MEANS, IN THE CASE OF AN
EMPLOYEE WHO TERMINATES EMPLOYMENT BEFORE DECEMBER 1, 2009, THE APRIL 1 NEXT
FOLLOWING THE SPECIFIED EMPLOYEE IDENTIFICATION DATE, AND, IN THE CASE OF AN
EMPLOYEE WHO TERMINATES EMPLOYMENT AFTER DECEMBER 31, 2009, THE JANUARY 1 NEXT
FOLLOWING THE SPECIFIED EMPLOYEE IDENTIFICATION DATE.


 


(II)           “SPECIFIED EMPLOYEE IDENTIFICATION DATE” MEANS DECEMBER 31.


 


(JJ)           SPOUSE” MEANS, AS OF A PARTICIPANT’S BENEFIT COMMENCEMENT DATE,
(I) THE PERSON TO WHOM THE PARTICIPANT IS MARRIED IN ACCORDANCE WITH APPLICABLE
LAW OF THE JURISDICTION IN WHICH THE PARTICIPANT RESIDES, OR (II) IN THE CASE OF
AN PARTICIPANT NOT DESCRIBED IN CLAUSE (I), THE PARTICIPANT’S DOMESTIC PARTNER.


 


(KK)         “TERMINATES EMPLOYMENT,” “TERMINATION OF EMPLOYMENT,” OR ANY
VARIATION THEREOF MEANS A SEPARATION FROM SERVICE WITHIN THE MEANING OF CODE
SECTION 409A(A)(2)(A)(I).


 


(LL)           “TRUST” MEANS THE GRANTOR TRUST ESTABLISHED BY THE COMPANY TO
HOLD ASSETS FOR THE PROVISION OF CERTAIN BENEFITS UNDER THE PLAN AS WELL AS
OTHER EMPLOYER BENEFITS.


 


(MM)       “UNFORESEEABLE EMERGENCY” HAS THE MEANING GIVEN TO SUCH TERM BY CODE
SECTION 409A AND THE GUIDANCE THEREUNDER.  IN GENERAL, THE TERM MEANS A SEVERE
FINANCIAL HARDSHIP TO THE PARTICIPANT RESULTING FROM AN ILLNESS OR ACCIDENT OF
THE PARTICIPANT, THE PARTICIPANT’S SPOUSE, OR A DEPENDENT (AS DEFINED IN CODE
SECTION 152(A)) OF THE PARTICIPANT, LOSS OF THE PARTICIPANT’S PROPERTY DUE TO
CASUALTY, OR OTHER SIMILAR EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING
FROM EVENTS BEYOND THE CONTROL OF THE PARTICIPANT.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.02         RULES OF INTERPRETATION.


 


(A)           THE PLAN IS INTENDED TO COMPLY WITH (I) CODE SECTION 409A AND
(II) THE APPLICABLE PROVISIONS OF ERISA, AND IT SHALL BE INTERPRETED AND
ADMINISTERED IN ACCORDANCE WITH SUCH INTENT. EXCEPT AS PROVIDED IN THE PRECEDING
SENTENCE OR AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE PLAN SHALL BE CONSTRUED,
ENFORCED, AND ADMINISTERED, AND THE VALIDITY THEREOF DETERMINED, IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF INDIANA WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES AND THE FOLLOWING PROVISIONS OF THIS SECTION.


 


(B)           WORDS USED HEREIN IN THE MASCULINE SHALL BE CONSTRUED TO INCLUDE
THE FEMININE, WHERE APPROPRIATE, AND VICE VERSA, AND WORDS USED HEREIN IN THE
SINGULAR OR PLURAL SHALL BE CONSTRUED TO INCLUDE THE PLURAL OR SINGULAR, WHERE
APPROPRIATE.


 


(C)           HEADINGS AND SUBHEADINGS ARE USED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF ANY PROVISION HEREOF.


 


(D)           IF ANY PROVISION OF THE PLAN SHALL BE HELD TO VIOLATE THE CODE OR
ERISA OR BE ILLEGAL OR INVALID FOR ANY OTHER REASON, THAT PROVISION SHALL BE
DEEMED NULL AND VOID, BUT THE INVALIDATION OF THAT PROVISION SHALL NOT OTHERWISE
AFFECT THE PLAN.


 


(E)           REFERENCE TO ANY PROVISION OF THE CODE, ERISA, OR OTHER LAW SHALL
BE DEEMED TO INCLUDE A REFERENCE TO THE SUCCESSOR OF SUCH PROVISION.


 


ARTICLE III
PARTICIPATION


 

The Administrator shall notify an individual of his eligibility to participate
in the Plan as soon as administratively feasible after it determines that the
individual has satisfied the requirements (other than notification) for
eligibility to participate.  An individual shall become an Eligible Employee
upon receipt of the Administrator’s notice.  An Eligible Employee shall become a
Participant only after completing such forms and making such elections as the
Administrator may prescribe.

 


ARTICLE IV
DEFERRAL AND DISTRIBUTION ELECTIONS


 


SECTION 4.01         DEFERRAL OF COMPENSATION.  AN ELIGIBLE EMPLOYEE MAY ELECT
PURSUANT TO THIS ARTICLE IV TO DEFER RECEIPT OF ALL OR A PORTION, AS SPECIFIED
IN THE ELECTION, OF HIS BASE SALARY, ANNUAL BONUS, AND/OR LONGER-TERM
PERFORMANCE PLAN PAYMENTS THAT WOULD OTHERWISE BE PAID TO HIM IN CASH.  ALL
ELECTIONS PURSUANT TO THIS ARTICLE IV SHALL BE MADE BY FILING AN APPLICABLE
FORM WITH THE ADMINISTRATOR.  SUBJECT TO THE PROVISIONS OF SECTION 4.06 AND
4.07, ELECTIONS UNDER THIS ARTICLE IV SHALL BECOME IRREVOCABLE AS ON THE LAST
DAY OF THE APPLICABLE ELECTION PERIOD; PROVIDED, HOWEVER, IF THE ADMINISTRATOR
GRANTS A PARTICIPANT’S REQUEST FOR A DISTRIBUTION ON ACCOUNT OF AN UNFORESEEABLE
EMERGENCY, IT SHALL CANCEL THE PARTICIPANT’S EXISTING DEFERRAL ELECTIONS. 
AMOUNTS DEFERRED PURSUANT TO A PARTICIPANT’S ELECTION SHALL BE WITHHELD FROM HIS
CASH COMPENSATION AND CREDITED TO HIS ACCOUNT AS PROVIDED IN SECTION 5.02.  THE
PARTICIPANT’S EMPLOYER SHALL WITHHOLD EMPLOYMENT AND OTHER TAXES WITH RESPECT TO
THE DEFERRED AMOUNTS FROM THE PARTICIPANT’S OTHER COMPENSATION, AS REQUIRED BY
LAW.  IF THE PARTICIPANT’S OTHER COMPENSATION IS INSUFFICIENT FOR THAT

 

6

--------------------------------------------------------------------------------


 


PURPOSE, THE PARTICIPANT SHALL REIMBURSE THE EMPLOYER FOR THE REQUIRED
WITHHOLDING NOT WITHHELD FROM THE PARTICIPANT’S OTHER COMPENSATION.


 


SECTION 4.02         INITIAL DEFERRAL ELECTION.  AN INDIVIDUAL MAY MAKE A
DEFERRAL ELECTION PURSUANT TO THIS SECTION ONLY WITHIN THE ENROLLMENT PERIOD
SPECIFIED BY THE ADMINISTRATOR, WHICH SHALL END NOT LATER THAN 30 DAYS AFTER THE
INDIVIDUAL BECOMES AN ELIGIBLE EMPLOYEE (OR, IF EARLIER, WITHIN 30 DAYS AFTER
THE DATE ON WHICH HE BECOMES ELIGIBLE TO PARTICIPATE IN ANY OTHER PLAN OF AN
AFFILIATED EMPLOYER THAT IS REQUIRED TO BE AGGREGATED WITH THIS PLAN FOR
PURPOSES OF CODE SECTION 409A).  PURSUANT TO SUCH ELECTION, AN ELIGIBLE EMPLOYEE
MAY ELECT TO DEFER (I) PART OR ALL OF HIS BASE SALARY FOR SERVICES PERFORMED
AFTER THE DATE ON WHICH HIS ELECTION IS FILED WITH THE ADMINISTRATOR AND/OR
(II) PART OR ALL OF HIS ANNUAL BONUS FOR SERVICES PERFORMED IN MONTHS AFTER THE
DATE ON WHICH HIS ELECTION IS FILED WITH THE ADMINISTRATOR.  FOR PURPOSES OF
CLAUSE (II) OF THE PRECEDING SENTENCE, THE PORTION OF AN EMPLOYEE’S ANNUAL BONUS
FOR SERVICES PERFORMED IN MONTHS AFTER THE DATE ON WHICH HIS ELECTION IS FILED
WITH THE ADMINISTRATOR SHALL BE EQUAL TO THE AMOUNT OF HIS ANNUAL BONUS
MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS IN
THE CALENDAR YEAR OCCURRING AFTER THE FILING OF THE EMPLOYEE’S ELECTION AND THE
DENOMINATOR OF WHICH IS 12.


 


SECTION 4.03         ANNUAL DEFERRAL ELECTIONS.  AN ELIGIBLE EMPLOYEE MAY ELECT
TO DEFER PART OR ALL OF HIS BASE SALARY AND/OR ANNUAL BONUS FOR SERVICES
PERFORMED DURING A CALENDAR YEAR BY FILING AN ELECTION DURING THE ENROLLMENT
PERIOD ESTABLISHED BY THE ADMINISTRATOR, WHICH PERIOD SHALL END NOT LATER THAN
DECEMBER 31 OF THE PRECEDING YEAR.


 


SECTION 4.04         ELECTIONS TO DEFER LONGER-TERM PERFORMANCE PLAN PAYOUTS. 
AN ELIGIBLE EMPLOYEE MAY ELECT TO DEFER PART OR ALL OF HIS CASH PAYOUTS UNDER
THE LONGER-TERM PERFORMANCE PLAN, PROVIDED THAT SUCH ELECTION IS MADE DURING THE
ENROLLMENT PERIOD ESTABLISHED BY THE ADMINISTRATOR, WHICH PERIOD SHALL END NOT
LATER THAN 12 MONTHS BEFORE END OF THE PERFORMANCE PERIOD, AND SUCH ELECTION IS
OTHERWISE PERMITTED BY CODE SECTION 409A.  EXCEPT AS PERMITTED BY THE PRECEDING
PROVISIONS OF THIS SECTION, AN ELIGIBLE EMPLOYEE’S ELECTION TO DEFER PART OR ALL
OF HIS CASH PAYOUTS UNDER THE LONGER-TERM PERFORMANCE PLAN MUST BE MADE BEFORE
THE BEGINNING OF THE APPLICABLE PERFORMANCE PERIOD.


 


SECTION 4.05         ELECTION OF FORM AND TIMING OF PAYMENT.  AT THE TIME A
PARTICIPANT MAKES A DEFERRAL ELECTION PURSUANT TO SECTION 4.02, 4.03 OR 4.04, HE
SHALL ALSO ELECT A DESIGNATED BENEFIT COMMENCEMENT DATE AND DESIGNATED FORM FOR
THE ACCOUNT TO WHICH AMOUNTS SUBJECT TO THE DEFERRAL ARE CREDITED.


 


SECTION 4.06         ELECTION CHANGES.  A PARTICIPANT MAY, PURSUANT TO THIS
SECTION, ELECT TO CHANGE THE DESIGNATED DISTRIBUTION DATE AND/OR DESIGNATED
FORM FOR AN ACCOUNT, PROVIDED, HOWEVER, THAT A PARTICIPANT MAY MAKE ONLY ONE
ELECTION PURSUANT TO THIS SECTION WITH RESPECT TO AN ACCOUNT.  A PARTICIPANT’S
ELECTION CHANGE PURSUANT TO THIS SECTION SHALL BE NOT BE VALID UNTIL 12 MONTHS
AFTER IT IS FILED WITH THE ADMINISTRATOR, AND IT SHALL BE VALID ONLY IF (I) IT
DEFERS THE ORIGINAL DESIGNATED DISTRIBUTION DATE FOR AT LEAST FIVE YEARS, AND
(II) IF IT CHANGES AN ELECTION FOR PAYMENT AT A SPECIFIED TIME OR PURSUANT TO A
SPECIFIED SCHEDULE, IT IS MADE AT LEAST 12 MONTHS BEFORE THE PRIOR DESIGNATED
DISTRIBUTION DATE.  IN ADDITION, IF THE PRIOR DESIGNATED DISTRIBUTION DATE IS
BASED ON THE PARTICIPANT’S RETIREMENT DATE, THE PARTICIPANT’S NEW DESIGNATED
DISTRIBUTION DATE MUST BE PRECISELY FIVE YEARS AFTER THE PRIOR DESIGNATED
DISTRIBUTION DATE.

 

7

--------------------------------------------------------------------------------


 


SECTION 4.07         SPECIAL TRANSITION PERIOD ELECTIONS.


 


(A)           A PARTICIPANT MAY ELECT DURING THE ELECTION PERIOD ESTABLISHED BY
THE ADMINISTRATOR (WHICH SHALL BEGIN NO EARLIER THAN SEPTEMBER 1, 2007, AND END
NO LATER THAN DECEMBER 31, 2007) TO CHANGE HIS DESIGNATED BENEFIT COMMENCEMENT
DATE AND/OR DESIGNATED FORM WITH RESPECT TO AN ACCOUNT, PROVIDED THAT SUCH
ELECTION DOES NOT CAUSE ANY AMOUNTS OTHERWISE PAYABLE IN ANOTHER YEAR TO BE
PAYABLE IN 2007 OR CAUSE ANY AMOUNTS OTHERWISE PAYABLE IN 2007 TO BE PAID IN A
LATER YEAR.


 


(B)           A PARTICIPANT MAY ELECT DURING THE ELECTION PERIOD ESTABLISHED BY
THE ADMINISTRATOR (WHICH SHALL BEGIN AND END IN 2008) TO CHANGE HIS DESIGNATED
BENEFIT COMMENCEMENT DATE AND/OR DESIGNATED FORM WITH RESPECT TO AN ACCOUNT,
PROVIDED THAT SUCH ELECTION DOES NOT CAUSE ANY AMOUNTS OTHERWISE PAYABLE IN
ANOTHER YEAR TO BE PAYABLE IN 2008 OR CAUSE ANY AMOUNTS OTHERWISE PAYABLE IN
2008 TO BE PAID IN A LATER YEAR.


 


ARTICLE V
PARTICIPANT ACCOUNTS


 


SECTION 5.01         ESTABLISHMENT OF ACCOUNTS.  THE ADMINISTRATOR SHALL
ESTABLISH A SEPARATE ACCOUNT TO REFLECT EACH PARTICIPANT’S INTEREST UNDER THE
PLAN WITH RESPECT TO AMOUNTS DEFERRED PURSUANT TO EACH OF THE PARTICIPANT’S
DEFERRAL ELECTIONS.  THE ADMINISTRATOR SHALL SEPARATELY ACCOUNT FOR
GRANDFATHERED AMOUNTS AND NON-GRANDFATHERED AMOUNTS.


 


SECTION 5.02         CREDITING OF DEFERRALS.  A PARTICIPANT’S DEFERRALS SHALL BE
CREDITED TO HIS APPROPRIATE ACCOUNT AS OF THE PAYROLL DATE ON WHICH THEY ARE
WITHHELD FROM HIS PAY.


 


SECTION 5.03         CREDITING OF RSP TRUE UP MATCHING CREDITS.  AS A RESULT OF
A PARTICIPANT’S DEFERRALS UNDER THE PLAN, HE MAY NOT RECEIVE MATCHING
CONTRIBUTIONS THAT HE WOULD HAVE RECEIVED UNDER THE CUMMINS INC. AND AFFILIATES
RETIREMENT AND SAVINGS PLANS (“RSP”) IN THE ABSENCE OF SUCH ELECTION.  IN SUCH A
CASE, TO THE EXTENT DETERMINED BY THE COMPANY, IN ITS DISCRETION, THE
PARTICIPANT’S ACCOUNT WITH RESPECT TO SUCH DEFERRALS SHALL BE CREDITED WITH THE
AMOUNT OF SUCH LOST MATCHING CONTRIBUTIONS AS OF THE LAST DAY OF THE YEAR IN
WHICH SUCH DEFERRALS WERE WITHHELD FROM THE PARTICIPANT’S PAY.


 


SECTION 5.04         INVESTMENT OPTIONS.  THE ADMINISTRATOR SHALL, FROM TIME TO
TIME, SPECIFY THE AVAILABLE INVESTMENT FUNDS, WHICH THE ADMINISTRATOR MAY
PROSPECTIVELY CHANGE OR CLOSE TO NEW INVESTMENTS IN ITS DISCRETION.  EACH
PARTICIPANT SHALL ELECT ONE OR MORE FUNDS TO WHICH HIS EXISTING ACCOUNTS SHALL
BE ALLOCATED, IN INCREMENTS OF 1%.  BEFORE 2008, A PARTICIPANT MAY CHANGE HIS
INVESTMENT ELECTION ONCE EACH CALENDAR YEAR.  AFTER 2007, A PARTICIPANT MAY
CHANGE HIS INVESTMENT ELECTIONS ONE TIME PER MONTH, AND HE MAY MAKE SEPARATE
INVESTMENT ELECTIONS WITH RESPECT TO HIS EXISTING ACCOUNTS AND FUTURE
DEFERRALS.  THE SOLE PURPOSE OF THE FUNDS IS TO MEASURE EARNINGS CREDITS TO THE
PARTICIPANT’S ACCOUNTS, AND THERE IS NO REQUIREMENT THAT AMOUNTS BE INVESTED IN
THE FUNDS.


 


SECTION 5.05         CREDITING OF EARNINGS.  AS OF THE END OF EACH BUSINESS DAY,
THE ADMINISTRATOR SHALL CREDIT EACH PARTICIPANT’S ACCOUNTS WITH AN EARNINGS
CREDIT (WHICH MAY BE POSITIVE OR NEGATIVE) AS PROVIDED IN THIS SECTION.  EXCEPT
AS THE ADMINISTRATOR OTHERWISE DETERMINES, THE EARNINGS CREDIT RATE FOR THAT
PORTION OF A PARTICIPANT’S ACCOUNTS ALLOCATED TO A

 

8

--------------------------------------------------------------------------------


 


FIXED INCOME FUND FOR ANY DAY IN A CALENDAR QUARTER SHALL BE BASED ON THE RATE
UNDER SUCH FIXED INCOME INVESTMENT ON THE LAST DAY OF THE PRECEDING CALENDAR
QUARTER.  THE EARNINGS CREDIT RATE FOR THAT PORTION OF A PARTICIPANT’S ACCOUNTS
ALLOCATED TO ANY FUND OTHER THAN A FIXED INCOME FUND SHALL BE THE RATE OF
INVESTMENT EARNINGS UNDER SUCH FUND.  NOTWITHSTANDING THE PRECEDING PROVISIONS,
NO EARNINGS CREDITS SHALL BE ALLOCATED WITH RESPECT TO A PAYMENT AFTER THE LAST
BUSINESS DAY IMMEDIATELY PRECEDING THAT PAYMENT (OR SUCH EARLIER DATE PRECEDING
A PAYMENT AS REASONABLY DESIGNATED BY THE ADMINISTRATOR).  IN DETERMINING THE
EARNINGS CREDITS, THE ADMINISTRATOR MAY ADOPT SUCH PROCEDURES AS IT DEEMS
APPROPRIATE, IN ITS SOLE DISCRETION.


 


SECTION 5.06         CHARGE FOR DISTRIBUTIONS.  UPON A DISTRIBUTION WITH RESPECT
TO A PARTICIPANT, THE PARTICIPANT’S APPROPRIATE ACCOUNTS SHALL BE REDUCED BY THE
AMOUNT OF THE DISTRIBUTION.


 


ARTICLE VI
DISTRIBUTION OF ACCOUNTS


 


SECTION 6.01         DISTRIBUTION ON DESIGNATED BENEFIT COMMENCEMENT DATE. 
EXCEPT AS EXPRESSLY PROVIDED IN THE FOLLOWING PROVISIONS OF THIS ARTICLE, A
PARTICIPANT’S ACCOUNT SUBJECT TO A DEFERRAL ELECTION SHALL BE DISTRIBUTED IN THE
DESIGNATED FORM, BEGINNING AS OF THE PARTICIPANT’S DESIGNATED BENEFIT
COMMENCEMENT DATE.  AMOUNTS PAYABLE AS OF A DATE SHALL BE PAID ON SUCH DATE OR
AS SOON AS ADMINISTRATIVELY FEASIBLE (AND UNDER NO CIRCUMSTANCES MORE THAN 30
DAYS) THEREAFTER.  NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS SECTION, IF
A PARTICIPANT’S ACCOUNT ON THE DESIGNATED BENEFIT COMMENCEMENT DATE IS LESS THAN
$10,000, THE DESIGNATED FORM SHALL BE DEEMED TO BE A LUMP SUM.


 


SECTION 6.02         DISTRIBUTION UPON TERMINATION OF EMPLOYMENT FOR REASONS
OTHER THAN RETIREMENT.  NOTWITHSTANDING SECTION 6.01, IF A PARTICIPANT
TERMINATES EMPLOYMENT FOR A REASON OTHER THAN RETIREMENT, HIS REMAINING ACCOUNT
BALANCES SHALL BE PAID TO HIM (OR HIS BENEFICIARY, IF HE IS DECEASED) IN A
SINGLE LUMP SUM PAYMENT AS OF THE QUARTERLY DISTRIBUTION DATE OCCURRING IN THE
FIRST CALENDAR QUARTER BEGINNING AFTER HIS TERMINATION OF EMPLOYMENT; PROVIDED,
HOWEVER THIS SENTENCE SHALL NOT RESULT IN THE DEFERRAL OF ANY AMOUNT OTHERWISE
PAYABLE UNDER THE PLAN.


 


SECTION 6.03         DISTRIBUTION UPON DEATH.  NOTWITHSTANDING SECTION 6.01, IF
A PARTICIPANT DIES BEFORE THE DISTRIBUTION OF HIS ENTIRE ACCOUNT BALANCE, HIS
REMAINING ACCOUNT BALANCE SHALL BE DISTRIBUTED TO HIS BENEFICIARY IN A SINGLE
LUMP SUM PAYMENT AS OF THE QUARTERLY DISTRIBUTION DATE OCCURRING IN THE FIRST
CALENDAR QUARTER BEGINNING AFTER HIS DEATH; PROVIDED, HOWEVER, THIS SENTENCE
SHALL NOT RESULT IN THE DEFERRAL OF ANY AMOUNT OTHERWISE PAYABLE UNDER THE PLAN.


 


SECTION 6.04         DISTRIBUTION ON ACCOUNT OF UNFORESEEABLE EMERGENCY. 
NOTWITHSTANDING SECTION 6.01, IF A PARTICIPANT DEMONSTRATES TO THE SATISFACTION
OF THE ADMINISTRATOR THAT HE HAS INCURRED AN UNFORESEEABLE EMERGENCY, THE AMOUNT
NECESSARY TO ALLEVIATE THE FINANCIAL HARDSHIP RESULTING FROM THE UNFORESEEABLE
EMERGENCY, AS DETERMINED BY THE ADMINISTRATOR, SHALL BE DISTRIBUTED TO HIM AS
SOON AS ADMINISTRATIVELY FEASIBLE AFTER THE ADMINISTRATOR’S DECISION.  IF THE
ADMINISTRATOR GRANTS A REQUEST FOR WITHDRAWAL PURSUANT TO THIS SECTION, IT SHALL
PROSPECTIVELY CANCEL THE PARTICIPANT’S EXISTING DEFERRAL ELECTIONS, AND IT SHALL
TAKE

 

9

--------------------------------------------------------------------------------


 


INTO ACCOUNT THE AMOUNTS SAVED BY THE CANCELLATION OF THOSE ELECTIONS IN
DETERMINING THE AMOUNT NEEDED TO SATISFY THE PARTICIPANT’S UNFORESEEABLE
EMERGENCY.


 


SECTION 6.05         DISTRIBUTION ON ACCOUNT OF CHANGE IN CONTROL. 
NOTWITHSTANDING SECTION 6.01, IF A CHANGE IN CONTROL OCCURS WITH RESPECT TO A
PARTICIPANT, THE PARTICIPANT’S REMAINING ACCOUNTS SHALL BE DISTRIBUTED TO HIM IN
A SINGLE LUMP SUM PAYMENT ON THE DATE OF SUCH CHANGE IN CONTROL OR AS SOON AS
ADMINISTRATIVELY FEASIBLE (AND NOT MORE THAN 30 DAYS) THEREAFTER; PROVIDED,
HOWEVER, THIS SENTENCE SHALL NOT RESULT IN THE DEFERRAL OF ANY AMOUNT OTHERWISE
PAYABLE UNDER THE PLAN.


 


SECTION 6.06         DELAY IN PAYMENT FOR SPECIFIED EMPLOYEES.  NOTWITHSTANDING
ANY PROVISION OF THIS PLAN TO THE CONTRARY, TO THE EXTENT REQUIRED BY CODE
SECTION 409A(A)(2)(B)(I), DISTRIBUTIONS TO A PARTICIPANT WHO IS A SPECIFIED
EMPLOYEE ON ACCOUNT OF HIS TERMINATION OF EMPLOYMENT FOR ANY REASON OTHER THAN
DEATH SHALL BE DELAYED UNTIL THE EARLIEST DATE PERMITTED BY SUCH SECTION. 
PAYMENTS DELAYED PURSUANT TO THE PRECEDING SENTENCE SHALL BE INCREASED BY DEEMED
EARNINGS, AS DETERMINED PURSUANT TO SECTION 5.05, TO THE DATE ON WHICH SUCH
PAYMENTS ARE MADE.


 


SECTION 6.07         DESIGNATING A BENEFICIARY.  THE PARTICIPANT MAY DESIGNATE A
BENEFICIARY ONLY BY FILING A COMPLETED APPLICABLE FORM WITH THE ADMINISTRATOR
DURING HIS LIFE.  THE PARTICIPANT’S PROPER FILING OF A BENEFICIARY DESIGNATION
SHALL CANCEL ALL PRIOR BENEFICIARY DESIGNATIONS.  IF THE PARTICIPANT DOES NOT
DESIGNATE A BENEFICIARY, OR IF ALL PROPERLY DESIGNATED BENEFICIARIES DIE BEFORE
THE PARTICIPANT, THE PARTICIPANT’S BENEFICIARY SHALL BE HIS SPOUSE, IF LIVING AT
THE TIME OF THE PARTICIPANTS DEATH, OR IF HIS SPOUSE IS NOT THEN LIVING, TO THE
INDIVIDUAL(S), IF ANY, NAMED AS THE PARTICIPANT’S BENEFICIARY UNDER HIS
EMPLOYER-PROVIDED GROUP LIFE INSURANCE PROGRAM, WHO ARE LIVING AT THE TIME OF
THE PARTICIPANT’S DEATH OR, IF NO SUCH BENEFICIARIES ARE THEN LIVING, TO THE
PARTICIPANT’S ESTATE.


 


ARTICLE VII
ADMINISTRATION OF PLAN


 


SECTION 7.01         POWERS AND RESPONSIBILITIES OF THE ADMINISTRATOR.


 


(A)           THE ADMINISTRATOR SHALL HAVE FULL RESPONSIBILITY AND DISCRETIONARY
AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN. 
THE ADMINISTRATOR IS AUTHORIZED TO ACCEPT SERVICE OF LEGAL PROCESS ON BEHALF OF
THE PLAN.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY ACTION TAKEN
BY THE ADMINISTRATOR PURSUANT TO A REASONABLE INTERPRETATION OF THE PLAN SHALL
BE BINDING AND CONCLUSIVE ON ALL PERSONS CLAIMING BENEFITS UNDER THE PLAN,
EXCEPT TO THE EXTENT THAT A COURT OF COMPETENT JURISDICTION DETERMINES THAT SUCH
ACTION WAS ARBITRARY OR CAPRICIOUS.


 


(B)           THE ADMINISTRATOR’S DISCRETIONARY POWERS INCLUDE, BUT ARE NOT
LIMITED TO, THE FOLLOWING:


 

(1)           TO INTERPRET PLAN DOCUMENTS, DECIDE ALL QUESTIONS OF ELIGIBILITY,
DETERMINE WHETHER A PARTICIPANT HAS TERMINATED EMPLOYMENT, DETERMINE THE AMOUNT,
MANNER, AND TIMING OF DISTRIBUTIONS UNDER THE PLAN, AND RESOLVE ANY CLAIMS FOR
BENEFITS;

 

10

--------------------------------------------------------------------------------


 

(2)           TO PRESCRIBE PROCEDURES TO BE FOLLOWED BY A PARTICIPANT,
BENEFICIARY, OR OTHER PERSON APPLYING FOR BENEFITS;

 

(3)           TO APPOINT OR EMPLOY PERSONS TO ASSIST IN THE ADMINISTRATION OF
THE PLAN AND ANY OTHER AGENTS AS IT DEEMS ADVISABLE;

 

(4)           TO ADOPT SUCH RULES AS IT DEEMS NECESSARY OR APPROPRIATE; AND

 

(5)           TO MAINTAIN AND KEEP ADEQUATE RECORDS CONCERNING THE PLAN,
INCLUDING SUFFICIENT RECORDS TO DETERMINE EACH PARTICIPANT’S ELIGIBILITY TO
PARTICIPATE AND HIS INTEREST IN THE PLAN, AND ITS PROCEEDINGS AND ACTS IN SUCH
FORM AND DETAIL AS IT MAY DECIDE.

 


SECTION 7.02         INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS THE ADMINISTRATOR, ANY PERSON SERVING ON A COMMITTEE THAT SERVES AS
ADMINISTRATOR, AND ANY OFFICER, EMPLOYEE, OR DIRECTOR OF AN EMPLOYER TO WHOM ANY
DUTY OR POWER RELATING TO THE ADMINISTRATION OF THE PLAN HAS BEEN PROPERLY
DELEGATED FROM AND AGAINST ANY COST, EXPENSE, OR LIABILITY ARISING OUT OF ANY
ACT OR OMISSION IN CONNECTION WITH THE PLAN, UNLESS ARISING OUT OF SUCH PERSON’S
OWN FRAUD OR BAD FAITH.


 


SECTION 7.03         CLAIMS AND CLAIMS REVIEW PROCEDURE.


 


(A)           ALL BENEFIT CLAIMS MUST BE MADE IN ACCORDANCE WITH PROCEDURES
ESTABLISHED BY THE ADMINISTRATOR FROM TIME TO TIME.  A BENEFIT CLAIM AND ANY
APPEAL THEREOF MAY BE FILED BY THE CLAIMANT OR HIS AUTHORIZED REPRESENTATIVE.


 


(B)           THE ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN OR
ELECTRONIC NOTICE OF ITS APPROVAL OR DENIAL OF A PROPERLY FILED BENEFIT CLAIM
WITHIN 90 DAYS AFTER RECEIVING THE CLAIM, UNLESS SPECIAL CIRCUMSTANCES REQUIRE
AN EXTENSION OF THE DECISION PERIOD.  IF SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF THE TIME FOR PROCESSING THE CLAIM, THE INITIAL 90-DAY PERIOD MAY BE
EXTENDED FOR UP TO AN ADDITIONAL 90 DAYS.  IF AN EXTENSION IS REQUIRED, THE
ADMINISTRATOR SHALL PROVIDE WRITTEN NOTICE OF THE REQUIRED EXTENSION BEFORE THE
END OF THE INITIAL 90-DAY PERIOD, WHICH NOTICE SHALL (I) SPECIFY THE
CIRCUMSTANCES REQUIRING AN EXTENSION AND (II) THE DATE BY WHICH THE
ADMINISTRATOR EXPECTS TO MAKE A DECISION.


 


(C)           IF A BENEFIT CLAIM IS DENIED, THE ADMINISTRATOR SHALL PROVIDE THE
CLAIMANT WITH WRITTEN OR ELECTRONIC NOTICE CONTAINING (I) THE SPECIFIC REASONS
FOR THE DENIAL, (II) REFERENCES TO THE APPLICABLE PLAN PROVISIONS ON WHICH THE
DENIAL IS BASED, (III) A DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION
NEEDED AND WHY SUCH MATERIAL OR INFORMATION IS NECESSARY, AND (IV) A DESCRIPTION
OF THE APPLICABLE REVIEW PROCESS AND TIME LIMITS.


 


(D)           A CLAIMANT MAY APPEAL THE DENIAL OF A BENEFIT CLAIM BY FILING A
WRITTEN APPEAL WITH THE ADMINISTRATOR WITHIN 60 DAYS AFTER RECEIVING NOTICE OF
THE DENIAL.  THE CLAIMANT’S APPEAL SHALL BE DEEMED FILED ON RECEIPT BY THE
ADMINISTRATOR.  IF A CLAIMANT DOES NOT FILE A TIMELY APPEAL, THE ADMINISTRATOR’S
DECISION SHALL BE DEEMED FINAL, CONCLUSIVE, AND BINDING ON ALL PERSONS.


 


(E)           THE ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN OR
ELECTRONIC NOTICE OF ITS DECISION ON APPEAL WITHIN 60 DAYS AFTER RECEIPT OF THE
CLAIMANT’S APPEAL REQUEST, UNLESS SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF
THIS TIME PERIOD.  IF SPECIAL CIRCUMSTANCES REQUIRE AN

 

11

--------------------------------------------------------------------------------


 


EXTENSION OF THE TIME TO PROCESS THE APPEAL, THE PROCESSING PERIOD MAY BE
EXTENDED FOR UP TO AN ADDITIONAL 60 DAYS.  IF AN EXTENSION IS REQUIRED, THE
ADMINISTRATOR SHALL PROVIDE WRITTEN NOTICE OF THE REQUIRED EXTENSION TO THE
CLAIMANT BEFORE THE END OF THE ORIGINAL 60-DAY PERIOD, WHICH SHALL SPECIFY THE
CIRCUMSTANCES REQUIRING AN EXTENSION AND THE DATE BY WHICH THE ADMINISTRATOR
EXPECTS TO MAKE A DECISION.  IF THE BENEFIT CLAIM IS DENIED ON APPEAL, THE
ADMINISTRATOR SHALL PROVIDE THE CLAIMANT WITH WRITTEN OR ELECTRONIC NOTICE
CONTAINING A STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST
AND FREE OF CHARGE, REASONABLE ACCESS TO AND COPIES OF ALL DOCUMENTS, RECORDS,
AND OTHER INFORMATION RELEVANT TO THE BENEFIT CLAIM, AS WELL AS THE SPECIFIC
REASONS FOR THE DENIAL ON APPEAL AND REFERENCES TO THE APPLICABLE PLAN
PROVISIONS ON WHICH THE DENIAL IS BASED.  THE ADMINISTRATOR’S DECISION ON APPEAL
SHALL BE FINAL, CONCLUSIVE, AND BINDING ON ALL PERSONS, SUBJECT TO THE
CLAIMANT’S RIGHT TO FILE A CIVIL ACTION PURSUANT TO ERISA SECTION 502(A).


 


ARTICLE VIII
AMENDMENT AND TERMINATION


 

The Plan shall continue in force with respect to any Participant until the
completion of any payments due hereunder and shall be binding upon any successor
to substantially all the assets of the Company.  The Company may, however, at
any time, amend the Plan to provide that no additional benefits shall accrue
with respect to any Participant under the Plan; provided, however, that no such
amendment shall (i) deprive any Participant or Beneficiary of any benefit that
accrued under the Plan before the adoption of such amendment; (ii) result in an
acceleration of benefit payments in violation of Code Section 409A and the
guidance thereunder, or (iii) result in any other violation of Section 409A or
the guidance thereunder.  The Company may also, at any time, amend the Plan
retroactively or otherwise, if and to the extent that it deems such action
appropriate in light of government regulations or other legal requirements.

 


ARTICLE IX
MISCELLANEOUS


 


SECTION 9.01         OBLIGATIONS OF EMPLOYER.  THE EMPLOYER’S ONLY OBLIGATION
HEREUNDER SHALL BE A CONTRACTUAL OBLIGATION TO MAKE PAYMENTS TO PARTICIPANTS OR
BENEFICIARIES ENTITLED TO BENEFITS PROVIDED FOR HEREIN WHEN DUE, AND ONLY TO THE
EXTENT THAT SUCH PAYMENTS ARE NOT MADE FROM THE TRUST.  NOTHING HEREIN SHALL
GIVE A PARTICIPANT, BENEFICIARY, OR OTHER PERSON ANY RIGHT TO A SPECIFIC ASSET
OF AN EMPLOYER OR THE TRUST, OTHER THAN AS A GENERAL CREDITOR OF THE EMPLOYER.


 


SECTION 9.02         EMPLOYMENT RIGHTS.  NOTHING CONTAINED HEREIN SHALL CONFER
ANY RIGHT ON AN PARTICIPANT TO BE CONTINUED IN THE EMPLOY OF ANY EMPLOYER OR
AFFECT THE PARTICIPANT’S RIGHT TO PARTICIPATE IN AND RECEIVE BENEFITS UNDER AND
IN ACCORDANCE WITH ANY PENSION, PROFIT-SHARING, INCENTIVE COMPENSATION, OR OTHER
BENEFIT PLAN OR PROGRAM OF AN EMPLOYER.


 


SECTION 9.03         NON-ALIENATION.  EXCEPT AS OTHERWISE REQUIRED BY A
QUALIFIED DOMESTIC RELATIONS ORDER, NO RIGHT OR INTEREST OF AN PARTICIPANT,
SPOUSE, OR OTHER BENEFICIARY UNDER THIS PLAN SHALL BE SUBJECT TO VOLUNTARY OR
INVOLUNTARY ALIENATION, ASSIGNMENT, OR TRANSFER OF ANY KIND.  PAYMENTS SHALL BE
MADE TO AN ALTERNATE PAYEE TO THE EXTENT PROVIDED IN A QUALIFIED DOMESTIC
RELATIONS ORDER.  TO THE EXTENT PERMITTED BY CODE SECTION 409A, PAYMENTS
PURSUANT TO A

 

12

--------------------------------------------------------------------------------


 


QUALIFIED DOMESTIC RELATIONS ORDER MAY BE MADE IN A LUMP SUM AND BEFORE THE
PARTICIPANT’S EARLIEST RETIREMENT AGE (AS DEFINED BY ERISA
SECTION 206(D)(3)(E)(II)).


 


SECTION 9.04         TAX WITHHOLDING.  THE EMPLOYER OR TRUSTEE MAY WITHHOLD FROM
ANY DISTRIBUTION HEREUNDER AMOUNTS THAT THE EMPLOYER OR TRUSTEE DEEMS NECESSARY
TO SATISFY FEDERAL, STATE, OR LOCAL TAX WITHHOLDING REQUIREMENTS (OR MAKE OTHER
ARRANGEMENTS SATISFACTORY TO THE EMPLOYER OR TRUSTEE WITH REGARD TO SUCH TAXES).


 


SECTION 9.05         OTHER PLANS.  AMOUNTS AND BENEFITS PAID UNDER THE PLAN
SHALL NOT BE CONSIDERED COMPENSATION TO THE PARTICIPANT FOR PURPOSES OF
COMPUTING ANY BENEFITS TO WHICH HE MAY BE ENTITLED UNDER ANY OTHER PENSION OR
RETIREMENT PLAN MAINTAINED BY AN EMPLOYER.


 


SECTION 9.06         LIABILITY OF AFFILIATED EMPLOYERS.  IF ANY PAYMENT TO BE
MADE UNDER THE PLAN IS TO BE MADE ON ACCOUNT OF AN PARTICIPANT WHO IS OR WAS
EMPLOYED BY AN AFFILIATED EMPLOYER, THE COST OF SUCH PAYMENT SHALL BE BORNE IN
SUCH PROPORTION AS THE COMPANY AND THE AFFILIATED EMPLOYER AGREE.


 

This Restatement of Cummins Inc. Deferred Compensation Plan has been signed by
the Company’s duly authorized officer, acting on behalf of the Company, on this
           day of December, 2008.

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------
